Dear Mr. Ponder:
You advise this office that a question has arisen regarding the required number of votes needed by the Metropolitan Council to elect a Mayor Pro-Tempore for the City of Baton Rouge and the Parish of East Baton Rouge.  You further advise that the entire membership of the Metropolitan Council consists of 12 (twelve) members.  Section 2.09 of your Plan of Government requires a "majority of the total number of those who are members of the voting body at the time of the vote" in order to elect a mayor pro- tempore.1 Thus, the required number of votes would be 7 (seven) votes.  We affirm the conclusion that you have already made concerning the matter, to wit:  when the vote is stated to require a majority of the entire membership, it means a majority of the entire membership of the council.  See Roberts Rules of Order, Newly Revised, 10th Edition, Chapter XIII, Section 44, line 25.2
We hope the foregoing is helpful to you.   Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                         CHARLES C. FOTI, JR. ATTORNEY GENERAL
BY:  _____________________________________
                         KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
1 Section 2.09 provides
No ordinance, resolution, motion or vote, except motions of a purely procedural nature, shall be adopted, or any appointment or removal made, by the Metropolitan Council, unless it shall have received the affirmative votes of not less than a majority of all members of such council. No such action shall be taken except in a meeting open to the public. All voting shall be by roll call and the yeas and nays shall be recorded.
2 Roberts Rules dictate that when the vote is stated to require a majority of the entire membership, it means that it requires "a majority of the total number of those who are members of the voting body at the time of the vote".